Citation Nr: 1002842	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  03-18 815A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a fungus 
infection of the right ear.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1944 to 
May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran testified at a Board hearing at the RO in 
June 2007.  

The issue on appeal was originally before the Board in 
September 2007 when it was remanded to cure a procedural 
defect.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed August 1946 rating decision denied service 
connection for fungus in the right ear; the Veteran was 
notified of the denial and his appellate rights by letter 
dated later that month and he did not initiate an appeal.  

2.  None of the evidence received subsequent to the August 
1946 rating decision which denied service connection for a 
fungus infection of the right ear: bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and which by itself or 
in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The August 1946 rating decision which denied service 
connection for a fungus infection in the right ear is final.  
38 U.S.C.A. 7105(c) (West 2002).

2.  None of the evidence received since the August 1946 
rating decision which denied service connection for a fungus 
infection in the right ear is new and material, and the 
Veteran's claim for that benefit has not been reopened.  
38 U.S.C.A. 5107, 5108, 7105 (West 2002); 38 C.F.R. 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran 
was provided with notification which complies with these 
requirements via VCAA letters dated in August 2001 and 
November 2007.

In this case, the RO's decisions came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim and the Veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claim decided herein 
has been accomplished and that adjudication of the claim, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veteran's Claims (the Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require VA to notify a claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The Veteran was provided 
with notification which complies with Dingess in the November 
2007 VCAA letter. 

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Veteran was provided with 
notification which complies with Kent via the November 2007 
VCAA letter.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

As to the duty to assist, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the veteran.  

A VA examination with respect to the issue adjudicated by 
this decision has been obtained.  38 C.F.R. § 3.159(c)(4).  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examination obtained 
in this case is more than adequate, as it included review of 
the Veteran's self-reported medical history and VA and 
private medical records and physical examination.  A 
diagnosis was provided.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining VA examinations 
or opinions concerning the issue on appeal has been met.  
38 C.F.R. § 3.159(c) (4).

The Board finds that the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The May 1946 separation examination indicates the Veteran 
reported that he had a fungus infection in his right ear in 
July 1945.  Physical examination revealed that there was no 
ear disease or defects.  

The report of a July 1946 VA examination did not indicate the 
presence of a fungal infection in the ears.  

In August 1946, the RO denied service connection for a fungus 
infection in the right ear as well as for a hearing 
condition.  The RO determined that a fungal infection was not 
present at the time of the Veteran's discharge.  The Veteran 
was informed of the decision and his appellate rights via 
correspondence dated the same month.  He did not initiate an 
appeal.  The August 1946 decision is final.  38 U.S.C.A. 
7105(c).

In May 2000, the Veteran submitted an application for 
compensation, in part, for a fungus infection which occurred 
in June 1945.  

In general, unappealed RO and Board decisions are final.  38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.

Under pertinent law and VA regulations, VA may reopen and 
review a claim that has been previously denied if new and 
material evidence is received since the last final decision.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. West, 
12 Vet. App. 22 (1998). 

New and material evidence is defined by regulation.  38 
C.F.R. 3.156.  The Board notes here that the provisions of 38 
C.F.R. 3.156(a) were amended.  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case as it was filed in May 2000.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C F R. 3.156(a) (2000); 
see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir 1998).

The pertinent evidence which was received subsequent to the 
August 1946 rating decision which denied service connection 
for a fungus infection in the right ear consists of 
statements from the Veteran, reports of private audiological 
testing and the report of a VA ear disease examination.  The 
Board finds that none of this evidence satisfies the 
definition of new and material evidence.  

The Veteran's statements are not new and material.  The fact 
that the Veteran was alleging he had a fungus infection and 
was treated during active duty was previously of record at 
the time of the August 1946 rating decision.  

Private audiograms dated many years after the Veteran's 
discharge were received.  These records do not reference the 
presence of a fungus infection in the ear.  The Court has 
held that additional evidence, which consists of records of 
post-service treatment that do not indicate in any way that a 
condition is service connected, is not new and material.  Cox 
v. Brown, 5 Vet. App. 95, 99 (1993).

A May 2000 letter from a private physician indicates that the 
Veteran had been examined for complaints of difficulty 
hearing in both ears.  Examination of the ears revealed clean 
ear canals with normal looking eardrums which were well 
aerated on both sides.  There were no signs of retraction.  
The physician determined that the veteran had moderate to 
severe sensorineural hearing loss in both ears.  This 
evidence is not new and material and actually weighs against 
the Veteran's claim.  The May 2000 letter from the private 
physician indicates that an ear disease (including fungus) 
was not present at that time.  The letter does not indicate 
that the Veteran currently experiences a fungus infection in 
the right ear.  

A VA ear diseases examination was conducted in October 2001.  
The Veteran complained of tinnitus and difficulty hearing.  
There was no discharge from the ear.  Physical examination 
revealed a normal auricle, normal ear canal and normal 
tympanic membrane bilaterally.  External, middle and inner 
ear was normal.  There was no clinical evidence of active 
disease in the external, middle or inner ear.  The pertinent 
diagnosis was no active ear disease.  This evidence is not 
new and material and weighs against the Veteran's claim.  The 
evidence demonstrates that the Veteran did not have a fungus 
infection of the right ear in October 2001.  

The Veteran testified before the undersigned in June 2007 
that he was treated for ear infections during active duty.  
He recalled going swimming in Guam and approximately a week 
later, he experienced sudden pain in his ears and also 
discharge from both ears.  He was treated on board ship with 
Quinine.  The presence of ear fungus was confirmed when he 
sought treatment on a hospital ship.  The fungus subsided 
when his ship was sent to cooler waters.  He testified that 
he did not have problems with ear fungus since that time but 
he did have problems with hearing loss.  He denied current 
manifestations of ear fungus at the time of the hearing.  
This evidence is not new and material.  The fact that the 
Veteran reported he was treated during active duty for ear 
fungus was of record at the time of the August 1946 rating 
decision which denied service connection for a fungus 
infection.  This evidence actually weighs against the 
Veteran's claim as the Veteran has testified that he did not 
experience any ear fungus after discharge.  Thus the Veteran 
has denied the current existence of fungus in the right ear 
and has also denied continuity of symptomatology from the 
time of discharge to the present.  

The Board finds that the evidence received subsequent to the 
August 1946 rating decision which denied service connection 
for a fungus infection of the right ear does not bear 
directly and substantially upon the issue on appeal and, by 
itself or in connection with the evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  As new 
and material evidence has not been received, the veteran's 
claim of service connection for a fungus infection in the 
right ear has not been reopened.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a fungus infection 
of the right ear has not been reopened.  The appeal is 
denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


